Cite as 2015 Ark. 56

                   SUPREME COURT OF ARKANSAS
                                        No.   CR-14-1008

IVORY PURIFOY                                      Opinion Delivered February   19, 2015
                               PETITIONER
                                                   PRO SE PETITION FOR WRIT OF
V.                                                 MANDAMUS
                                                   [PULASKI COUNTY CIRCUIT COURT,
                                                   NOS. 60CR-96-871, 60CR-96-1346]
HON. WENDELL LEE GRIFFEN,
JUDGE
                  RESPONDENT
                                                   AMENDED RESPONSE REQUESTED.


                                         PER CURIAM


       Petitioner Ivory Purifoy, an inmate incarcerated in the Arkansas Department of

Correction (ADC), filed a pro se petition for declaratory judgment in two criminal cases, 60CR-

96-871 and 60CR-96-1346, in the Pulaski County Circuit Court on June 27, 2014. The petition

sought relief concerning the ADC’s calculation of petitioner’s parole eligibility for his criminal

convictions in the two cases. On November 25, 2014, petitioner filed a petition for writ of

mandamus in this court alleging that Honorable Wendell Lee Griffen, the circuit judge assigned

to the matter, had failed to timely dispose of the petition for declaratory judgment. The petition

seeking the writ requested that this court direct the judge to issue a ruling on the petition for

declaratory judgment.

       Judge Griffen filed a response to the petition for the writ in which he avers that the

matter has been disposed of through a written order entered on December 3, 2014. In support

of that proposition, Judge Griffen attached a copy of the December 3, 2014 order. We note,
                                           Cite as 2015 Ark. 56

however, that the order appears to address only one of the two criminal cases, 60CR-96-1346.1

Because it is not clear whether the order attached to the response was intended to also dispose

of the matter in regard to 60CR-96-871, we request Judge Griffen to file an amended response

within ten days of this order addressing whether the December 3, 2014 order was intended to

encompass 60CR-96-871.

       Amended response requested.

       Ivory Purifoy, pro se petitioner.

       Dustin McDaniel, Att’y Gen., by: Rebecca B. Kane, Ass’t Att’y Gen., for respondent.




       1
         The notation on the order is that it is entered in 60CV-96-1346. While the civil
designation appears to be a simple typographical error and the petition for declaratory judgment
is referenced, there is no reference to 60CR-96-871.
                                                    2